Citation Nr: 1514296	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Central Arkansas Veterans Healthcare System, in North Little Rock, Arkansas


THE ISSUE

Entitlement to a powered mobility device, requested as a powered wheelchair. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Central Arkansas Veterans Healthcare System in North Little Rock, Arkansas, which denied the benefit sought on appeal.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a need for a power wheelchair.  This appeal is from a determination by a committee of the North Little Rock VAMC prosthetics treatment center that determined that the Veteran did not "meet the objective medical criteria for power mobility and/or lifting device, which requires objective documentation of the loss of function of at least three extremities, or objective testing establishing neuromusculoskeletal or cardiopulmonary impairment severe enough to make manual wheelchair propulsion and ambulation impossible." 

By governing law and regulation, VA shall furnish medical services which the Secretary determines to be needed to a veteran who is unable to defray the expenses of necessary medical care as determined under 38 U.S.C. § 1722.  38 U.S.C.A. § 1717(a)(2)(G).  A wheelchair may be purchased for a veteran upon a determination of feasibility and medical need (provided that it is a necessary part of outpatient care for which the Veteran is eligible).  38 U.S.C.A. § 1710; 38 C.F.R. § 17.150. 

At present the Veteran has no service-connected disability and he is not eligible for nonservice-connected pension benefits because his period of active service does not fall within the requisite period of time to qualify for such benefits.  However, the Veteran is receiving medical care for nonservice-connected disabilities from VA.  He may meet the criteria set forth at 38 U.S.C. §§ 1717(a)(2)(G), 1722; see also Murphy v. Shinseki, 26 Vet. App. 510 (2014) (VA confers entitlement to benefits that carries with it substantive rights and procedural safeguards that cannot be easily discarded in the name of de novo Board adjudication). 

Motorized wheelchairs may be considered for Veterans who have a disability resulting in the loss or loss of use of both lower extremities, combined with a loss, or loss of use, or severe impairment of at least one upper extremity to the extent that it is medically determined that the Veteran is incapable of satisfactorily propelling a manual wheelchair.  Motorized wheelchairs may also be considered for eligible Veterans who suffer from severe chronic obstructive pulmonary disorder, multiple sclerosis, spinal cord injury, stroke, amputations, degenerative joint disease, rheumatoid arthritis, and/or those Veterans diagnosed with severe cardiovascular disease.  See VHA Handbook 1173.06. 

Clinical Practice Recommendations for Motorized Wheeled Mobility Devices provides that a veteran should be afforded an individualized evaluation to determine whether a motorized wheeled mobility device should be prescribed.  The clinician must consider his medical diagnoses, prognosis, functional abilities, limitations, goals, and ambitions.  Evaluation of mobility must assess musculoskeletal, neuromuscular, pulmonary, and cardiovascular capacities and response, effort, quality and speed of gait (or manual wheelchair propulsion), and overall function. 

Power mobility is indicated when the veteran demonstrates a clear functional need that cannot or is not likely to be met by conventional rehabilitation or medical interventions and is not otherwise contraindicated.  VA supports the dispensation of power mobility to allow a veteran access to medical care and to accomplish necessary tasks of daily living in ordinary home and community environments, such as paved surfaces and mild terrains (low grass, packed sand and gravel, etc.).  While recreational needs may be considered, VA does not support the dispensation of power mobility solely for recreational purposes.  See VHA Handbook 1173.06; Clinical Practice Recommendations for Motorized Wheeled Mobility Devices. 

The February 2013 determination on appeal denied the Veteran's claim based on a finding that the Veteran did not meet the objective medical criteria for power mobility.  Private and VA records reveal that the Veteran has a muscle disease that results in muscular weakness and limitation of function of his extremities.  In addition, his treating private physician stated that the Veteran requires the need of a powered wheelchair because of his disability affecting his arms.  See March 2008 private treatment note.  Notably, the Veteran has already been awarded a powered wheelchair through his medical insurance, but it is currently not working.  See April 2013 substantive appeal, VA Form-9.  The Veteran has not been evaluated by VA to determine whether a motorized wheeled mobility device should be prescribed 

At the September 2013 Board hearing, the Veteran asserted that his muscle disorder affects both his lower and upper extremities and makes operating a manual wheelchair impossible.  He reported that he was unable to walk 100 feet without stopping to rest and he loses his balance on occasion.  He also stated that his treating private physician concluded that he was eligible for a powered mobility device. 

The Board notes that the Veteran is qualified, as a lay person, to report symptoms such as pain and weakness.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997). Likewise, where the record does not adequately reveal the current state of the Veteran's disability and he has not been afforded a thorough and contemporaneous medical examination in conjunction with his claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, given that the limited medical evidence associated with the file, the Veteran should be afforded a medical evaluation to determine the current severity of any physical disabilities in the context of the eligibility criteria for a powered mobility device.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the record contains the Veteran's VA treatment records from February 2011 to the present. 

2.  Seek the Veteran's assistance in obtaining any outstanding private treatment records. 

3.  Arrange for the Veteran to be examined by an appropriate healthcare professional to evaluate the severity of his current physical disabilities.  Copies of the pertinent VA guidelines for assessing the need for a powered mobility device (VHA Handbook 1173.06 and Clinical Practice Recommendations for Motorized Wheeled Mobility Devices) should be provided to the examiner for review (along with the Veteran's claims file). 

A complete medical history should be elicited, and any tests or studies deemed necessary for a proper evaluation in this matter should be completed.  

Based on examination/interview of the Veteran, review of the medial record, and with consideration of the guidelines outlined in the Clinical Practice Recommendations for Motorized Wheeled Mobility Devices, the examiner should indicate whether it is at least as likely as not that the Veteran's current physical disabilities of the extremities, including the cardiopulmonary system, meet the criteria for use of a powered mobility device. 

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

4.  Following completion of the above, readjudicate the Veteran's claim.  If the claim for a powered mobility device remains denied, then issue a Supplemental Statement of the Case, and the Veteran should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




